Callahan, J.
This is an appeal from the judgment of the trial court dismissing an employer’s appeal from a grant of unemployment compensation benefits to its employees. The facts as found by the employment security division board of review (hereinafter board) are not disputed in this appeal. The defendant claimants were air traffic controllers employed by the plaintiff federal aviation administration (hereinafter FAA). They were discharged from their employment for participation in a nationwide strike of air traffic controllers that commenced on August 3, 1981. The defendants were terminated for being absent from their posts without leave during the strike and for participation in the strike in violation of their oaths and federal statutes.
Subsequent to their termination from federal service, the defendants filed for, and were allowed Connecticut unemployment compensation benefits by the defendant administrator of the Connecticut unemployment compensation commission (hereinafter administrator). The FAA filed a timely appeal from that decision to the employment security appeals division. The board of review, acting on its own motion and pursuant to General Statutes § 31-248a, transferred the case to itself and assumed jurisdiction. A de novo evidentiary hearing was held on March 18, 1982, and by decision dated June 14,1982, the board upheld the decision of the administrator to grant unemployment compensation benefits to the defendants. In the plaintiff’s subsequent administrative appeal to the Superior Court, the trial court agreed with the board of review.
*548The determinative issue on this appeal, as it was in the administrative proceedings before the board of review, is the interpretation of General Statutes § 31-236 (2) (B). In August of 1981, this statute provided in pertinent part: “An individual shall be ineligible for benefits ... if, in the opinion of the administrator, he has been discharged or suspended for felonious conduct or repeated wilful misconduct in the course of his employment . . . ”1 The board found that the defendants were discharged for wilful misconduct in the course of their employment. The board, however, concluded that the defendants’ continued and voluntary absence from work on and after August 3, 1981, was not repeated wilful misconduct which would have disqualified them for benefits under General Statutes § 31-236 (2) (B). The board apparently reasoned that failure to report to work, though on successive days, was a single act. Our disposition of this appeal makes it unnecessary to consider further this conclusion of the board.
The board also found that participation by the defendants in a strike against the United States government was in fact and in law felonious conduct and that the defendants were discharged for felonious conduct in violation of 18 U.S.C. § 1918.2 The board, noting that *549the felonious conduct provision of General Statutes § 31-236 (2) (B) is of recent vintage and that prior cases it had considered concerning discharge for felonious conduct involved violation of Connecticut criminal statutes, not federal criminal statutes, determined that this was a case of first impression. It therefore decided it must look to the legislative intent to resolve the question of whether the disqualification prescribed by the felonious conduct provision of General Statutes § 31-236 (2) (B) extends to and embraces the type of felonious conduct which caused the defendants’ discharge, in this case the violation of a federal criminal statute defined as a felony. Looking to the legislative history of General Statutes § 31-236 (2) (B), the board found an intent that felonious conduct, to be a basis for disqualification from receiving unemployment compensation benefits in the event of discharge from employment, must involve a felony under the criminal statutes of the state of Connecticut. 3 The board therefore determined that the defendants were entitled to benefits and upheld the decision of the administrator. The trial court deferred to the board’s construction of § 31-236 (2) (B) in dismissing the plaintiff’s appeal. We find error.
In the interpretation of statutes, the intent of the legislature is to be found not in what it meant to say *550but in what it did say. State v. Smith, 194 Conn. 213, 222, 479 A.2d 814 (1984); Gomeau v. Forrest, 176 Conn. 523, 526, 409 A.2d 1006 (1979). A primary rule of statutory construction is that if the language of the statute is clear, it is assumed that the words themselves express the intent of the legislature; State v. Smith, supra, 221; Houston v. Warden, 169 Conn. 247, 251, 363 A.2d 121 (1975); Hartford Hospital v. Hartford, 160 Conn. 370, 375-76, 279 A.2d 561 (1971); and there is no need to construe the statute. Bell v. Planning & Zoning Commission, 173 Conn. 223, 226, 377 A.2d 299 (1977). The words of a statute are to be given their commonly approved meaning unless a contrary intent is clearly expressed. Holmquist v. Manson, 168 Conn. 389, 393, 362 A.2d 971 (1975). Where the legislative intent is clear and unambiguous, there is no need for statutory construction or a review of the legislative history. Moreover, it is not the province of a court to supply what the legislature chose to omit. The legislature is supreme in the area of legislation, and courts must apply statutory enactments according to their plain terms. In re Petition of State’s Attorney, Cook County, Illinois, 179 Conn. 102, 107, 425 A.2d 588 (1979); Weingarten v. Allstate Ins. Co., 169 Conn. 502, 507-508, 363 A.2d 1055 (1975). It, therefore, is not for the board or the court to search out some intent which they believe the legislature had; they are confined to the intention which is expressed in the words used. Connecticut Light & Power Co. v. Walsh, 134 Conn. 295, 301, 57 A.2d 128 (1948).
We recognize that the provisions of General Statutes chapter 567 should be construed, interpreted and administered in such manner as to presume coverage, eligibility and nondisqualification in doubtful cases. General Statutes § 31-274 (c). This, however, is not a doubtful case. General Statutes § 31-236 (2) (B) clearly disqualifies an individual from receiving benefits if dis*551charged from employment for felonious conduct. The board found that the defendants were discharged for felonious conduct. Whether that conduct was felonious conduct under the laws of the state of Connecticut or of the United States is immaterial. The term “felonious conduct” as used in the statute is clear and unambiguous and not subject to interpretation. Connecticut being a part of the United States, the legislature must be presumed to have been aware that federal laws operate within our borders. If the legislature had desired an exception for federal felonious conduct, it could easily have inserted one in the statute. It is not the prerogative of the board or the court to do so.
There is error, the judgment is set aside and the case is remanded with direction to render judgment sustaining the plaintiffs appeal.
In this opinion Peters C. J., Shea and Santaniello, Js., concurred.

 General Statutes § 31-236 (2) (B) was amended by Public Acts 1982, No. 82-262, and now reads in pertinent part: “An individual shall be ineligible for benefits ... if, in the opinion of the administrator, he has been discharged or suspended for felonious conduct . . . repeated wilful misconduct in the course of his employment, or participation in an illegal strike as determined by state or federal laws or regulations . . . . ”


 Title 18 U.S.C. § 1918 reads in pertinent part: “Whoever violates the provision of Section 7311 of Title 5 that an individual may not accept or hold a position in the Government of the United States ... if he—
“(3) participates in a strike, or asserts the right to strike, against the Government of the United States . . . shall be fined not more than $1,000 or imprisoned no more than one year and a day, or both.”
Title 18 U.S.C. S 1 reads in pertinent part: “Notwithstanding any Act of Congress to the contrary:
“(1) Any offense punishable by death or imprisonment for a term exceed*549ing one year is a felony.”
Title 5 U.S.C. § 7311 reads in pertinent part: “An individual may not accept or hold a position in the Government of the United States . . . if he—
“(3) participates in a strike, or asserts the right to strike, against the government of the United States . . . .”


 Senator James J. Murphy, who introduced the bill containing the felonious conduct provision on behalf of the joint standing committee on labor and industrial relations, stated: “Mr. President, what is intended by this language as far as putting it as to legislative intent, what we’re talking about here, we’re talking about conduct which an employee would be guilty of, which conduct would constitute a felony under our general judicial penalty or criminal statutes.” 20 S. Proc., Pt. 4, 1977 Sess., p. 1553.